Citation Nr: 0321868	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-00 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
January 1999 rating decision, which denied service connection 
for cicatrix of the right axilla.

2.  Entitlement to service connection for a psychiatric 
disorder.


(The issue of whether the June 2000 Board decision which 
denied service connection for cicatrix of the right axilla 
should be revised or reversed on the grounds of clear and 
unmistakable error will be the subject of a separate decision 
of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 10, 1980, to 
August 5, 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied service connection for 
depression, and determined that there was no clear and 
unmistakable error in the January 1999 rating decision that 
denied service connection for cicatrix of the right axilla on 
an aggravated basis.

In November 2002, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The issue of service connection for a psychiatric disorder is 
addressed in the remand portion of this decision.




FINDING OF FACT

Service connection for cicatrix of the right axilla was 
denied by the RO in January 1999 and affirmed by the Board in 
June 2000, each determining that the veteran's cicatrix of 
the right axilla had preexisted service and was not 
aggravated in service.  


CONCLUSION OF LAW

The January 1999 rating decision was subsumed by the June 
2000 Board decision and therefore is not subject to review 
for clear and unmistakable error.  38 C.F.R. §§ 3.105(a), 
20.1104 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, the VCAA does not apply to a claim for clear and 
unmistakable error, and thus it will not be addressed in this 
decision.  Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001).

The veteran's asserts that clear and unmistakable error 
exists in the January 1999 rating decision, which denied 
service connection for cicatrix of the right axilla.  In that 
decision, the RO determined that the cicatrix of the right 
axilla pre-existed service and was not aggravated beyond the 
natural progress of the disease process during service.  The 
veteran asserts that the cicatrix of the right axilla was 
aggravated during his period of service and that the RO was 
wrong in not making that determination.  He states that the 
military accepted him knowing of his disability and that his 
condition was aggravated by his military duties.  In 
addition, he asserts that his surgery on the cicatrix of the 
right axilla in August 2001 is further evidence that his 
condition was aggravated during service.

The veteran's claim for clear and unmistakable error in the 
January 1999 rating decision lacks legal merit because he 
appealed that decision, and the Board affirmed the denial of 
service connection.  A rating decision issued by the agency 
of original jurisdiction, which is appealed to and affirmed 
by the Board is considered to be subsumed by the Board 
decision and, thus, pursuant to the Federal Circuit's holding 
in Smith (William A.) v. Brown, 35 F.3d 1516, 1523-25 
(Fed.Cir. 1994) (Board decisions not subject to collateral 
attack under 38 C.F.R. § 3.105(a)), no claim of clear and 
unmistakable error, under section 3.105(a), may exist as a 
matter of law.  See also Duran v. Brown, 7 Vet. App. 216, 224 
(1994) (Clear and unmistakable error can be alleged only as 
to a "prior, unappealed [RO rating] decision.").  The 
January 1999 rating decision was subsumed by the Board's 
decision in June 2000 and, therefore, that rating decision 
may not be reviewed for clear and unmistakable error, and any 
such claim cannot exist as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (In a case where the law, 
as opposed to the facts, is dispositive of the claim, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).


ORDER

The claim of clear and unmistakable error in the January 1999 
rating decision is denied.




REMAND

The Board regrets that a remand is necessary in this case as 
to the issue of service connection for a psychiatric 
disorder.  Following the issuance of the August 2002 
Supplemental Statement of the Case (SSOC), additional 
relevant evidence was associated with the claims file, which 
has not been the subject of a supplemental statement of the 
case.

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) (2002).  Consistent with the new duty-
to-assist regulations, after reviewing this case, the Board 
determined that the veteran had not been provided with 
sufficient notification of the VCAA and such notification was 
sent to him and his representative, directly by the Board, in 
April 2003.  Pursuant to 38 C.F.R. § 19(a)(2)(ii), this 
letter informed the appellant:

You have 30 days from the date of this 
letter to respond.  If we don't hear from 
you by the end of the 30-day period, the 
Board will decide your appeal based on 
the information and evidence currently of 
record.

In addition, what appears to be pertinent evidence was 
associated with the claims file in January 2003 after the 
issuance of the last SSOC of August 2002.  Such records have 
not been considered by the RO.  The agency of original 
jurisdiction (that is, the RO) has not reviewed this evidence 
nor prepared a SSOC discussing this evidence.

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allows the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Circuit further 
held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violates the provision contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.  Thus, in light of this new judicial 
precedent, the Board is compelled to remand the veteran's 
case to the RO in order to provide the veteran appropriate 
notice under 38 U.S.C.A. § 5103(a) and (b) and for issuance 
of an SSOC regarding all evidence received since the August 
2002.

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

3.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto.  The SSOC must 
include citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002) and consider 
all evidence received since the September 
2001 SOC/SSOC .  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
	M. L. Wright
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

